DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-20 are currently pending.
Claims 1, 6, and 7 are amended.
Claims 14-20 are newly added.
Response to Arguments
Applicant’s arguments, see page 9, filed 06/10/2022, with respect to the specification objections have been fully considered and are persuasive.  The title and abstract objections have been withdrawn per applicant’s amendments.
Applicant’s arguments, see 9, filed 06/10/2022, with respect to the 103 rejection have been fully considered and are persuasive. The 103 rejection of claims 1-5 and 9-10 have been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Selvan et al US7162927 (hereinafter “Selvan”) discloses pressure sensors for use in wet environments. A pressure sensor package according to the invention has a housing having a pair of cavities separated by a wall member. Sequentially contained within one cavity is a conductive elastomeric seal pad, a pressure sensor and an elastomeric media seal. A pressure cap is attached to the housing such that the pressure cap and the housing together form a hermetic seal. The pressure cap has a port for admitting a gas under pressure into the first cavity. A signal amplifier is positioned within the second cavity and a cover encloses the signal amplifier within the second cavity. An electrical connector through the wall member forms an electrical connection between the pressure sensor and the signal amplifier. A lead frame extends through the housing and forms electrical connections with the pressure sensor and the signal amplifier. (Fig 1-6, Col 4 line 1- Col 7 line 28)
However, Selvan fails to disclose a temperature sensing unit comprising: a first temperature probe for sensing a first temperature of fluid flowing into the fluid circuit, and a second temperature probe for sensing a second temperature of fluid flowing out of the fluid circuit; a channel inlet in fluid communication with the fluid circuit and configured to be coupled thereto via tubing and a channel outlet connected to the sensing port of the pressure sensor; a control unit operatively connected to the pressure sensor and the temperature sensing unit for receiving a signal, from the pressure sensor, representative of the pressure measured by the pressure sensor the first temperature from the first temperature probe, and the second temperature from the second temperature probe a printed circuit board (PCB), wherein: the interface member is supported by the PCB; the pressure sensor is mounted to and in communication with the PCB.
Data Instr INC CA 2261202 (hereinafter “Data”) discloses a pressure transducer that includes at least two sensors having substantially similar or substantially indentical error characteristics, wherein each sensor is arranged to be subjected to an applied pressure and the outputs of the sensors are electrically coupled so that errors associated with one sensor are compensated by errors associated with the other sensor. The sensors may be substantially identical silicon sensors formed in close proximity on the same wafer.
However, Data fails to disclose a temperature sensing unit comprising: a first temperature probe for sensing a first temperature of fluid flowing into the fluid circuit, and a second temperature probe for sensing a second temperature of fluid flowing out of the fluid circuit; a channel inlet in fluid communication with the fluid circuit and configured to be coupled thereto via tubing and a channel outlet connected to the sensing port of the pressure sensor; a control unit operatively connected to the pressure sensor and the temperature sensing unit for receiving a signal, from the pressure sensor, representative of the pressure measured by the pressure sensor the first temperature from the first temperature probe, and the second temperature from the second temperature probe a printed circuit board (PCB), wherein: the interface member is supported by the PCB; the pressure sensor is mounted to and in communication with the PCB.
Prior arts such as Selvan and Data made available do not teach, or fairly suggest, a temperature sensing unit comprising: a first temperature probe for sensing a first temperature of fluid flowing into the fluid circuit, and a second temperature probe for sensing a second temperature of fluid flowing out of the fluid circuit; a channel inlet in fluid communication with the fluid circuit and configured to be coupled thereto via tubing and a channel outlet connected to the sensing port of the pressure sensor; a control unit operatively connected to the pressure sensor and the temperature sensing unit for receiving a signal, from the pressure sensor, representative of the pressure measured by the pressure sensor the first temperature from the first temperature probe, and the second temperature from the second temperature probe a printed circuit board (PCB), wherein: the interface member is supported by the PCB; the pressure sensor is mounted to and in communication with the PCB.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-20 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855